Title: To Benjamin Franklin from Walter Pollard, [before 23 July 1779]
From: Pollard, Walter
To: Franklin, Benjamin


Hôtel du Roi petit Carousel près de Thuilleries.[before July 23, 1779]
The Arrival of the inclosed Letter to Mr: Pollard makes it unnecessary for Him to trouble Doctor Franklin with the Parcel intended for England. It comes from the Gentleman to whom that Parcel was directed—his respected Friend Mr: J——s, who had undertaken to procure, if possible, what was necessary for Mr: Pollard’s Return to his Family. How the Efforts of his Friend have succeded may be seen in his own Account. Amongst the several Persons to whom the Application was made, Mr: Daniel is alone accountable to the Friends & Father of Mr: Pollard, for his first & last Distresses, having unfairly witholden Supplies from Him not many Months ago, & now (in the present Alarm of the British Commerce) refusing to supply with only a Part the Son of a Gentleman to whom He formerly professed a Friendship. The others if able would unquestionably have lent their Assistance, which would not have been sollicited without the Assurance of his Father’s Ability & Readiness to repay them. This, Sir, is the Subject of this Letter; & the Pain & Uneasiness of being obliged to write it cannot easily be expressed. Mr: P. had requested of them 50£, half of which would serve to pay his Expenses, incurred since his Disappointment of Mr: Norton’s Coming to Paris & the other Half would supply Him to Eustatia. But He is perfectly sensible, that where this Letter is written there must be many others who doubtless have better & stronger Claims to Assistance:—& the Thought of this has long restrained Him from a like Application. However, Mr: Js. having fairly marked the Crisis (and advised to the best of his Knowlege, whatever may be the Merit of his Advise)—the Necessity is too obvious to Mr: Pollard of doing something—but how—He cannot venture to determine. His Duty to His Father (whose Sentiments & Sense of Things are the same with his Son’s) is the first Movement of his Soul; but Necessity (the Cause of which was honourable, though the Effects of it are severely felt by him, as He now finds Himself a Burthen where He vainly wished to be of Service) obliges Him to explain his Situation. He hopes there is no Impropriety in doing it in this Manner  & if any Thing is obscure, & wanting a further Explanation, Mr: P will wait upon his Excellency whenever it may be convenient to give Him Notice.
 
Notation: From Mr Pollard no Date 1779.
